   Case 5:18-cv-01267-DNH-ATB Document 312 Filed 05/12/20 Page 1 of 31


UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
-----------------------------------
REVITALIZING AUTO COMMUNITIES
ENVIRONMENTAL RESPONSE TRUST and
RACER PROPERTIES LLC,

                           Plaintiffs
             -v-                              5:18-CV-1267

NATIONAL GRID USA, et al.,

                           Defendants.

-----------------------------------


APPEARANCES:                                  OF COUNSEL:

KNAUF SHAW LLP                                ALAN J. KNAUF, ESQ.
Attorneys for plaintiffs                      LINDA R. SHAW, ESQ.
1400 Crossroads Building                      AMY K. KENDALL, ESQ.
2 State Street                                JONATHAN R. TANTILLO, ESQ.
Rochester, New York 14614                     MELISSA VALLE, ESQ.

BARCLAY DAMON LLP-ALBANY                      YVONNE E. HENNESSEY, ESQ.
Attorneys for defendants National Grid
USA and Niagara Mohawk Power
Corporation
80 State Street
Albany, New York 12207

DAY, PITNEY LAW FIRM-HARTFORD                 ERICK M. SANDLER, ESQ.
Attorneys for defendants Carrier              ELIZABETH C. BARTON, ESQ.
Corporation, United Technologies
Corporation, and Carlyle Air Conditioning
Company Inc.
242 Trumbull Street
Hartford, Connecticut 06103

LONGSTREET & BERRY, LLP                       MARTHA L. BERRY, ESQ.
Attorneys for defendant Center Circles LLC
P.O. Box 249
Fayetteville, New York 13066
   Case 5:18-cv-01267-DNH-ATB Document 312 Filed 05/12/20 Page 2 of 31


YOUNG, SOMMER LAW FIRM                          DEAN S. SOMMER, ESQ.
Attorneys for defendant General Electric        KRISTIN CARTER ROWE, ESQ.
Company
Executive Woods
Five Palisades Drive
Albany, New York 12205

MORGAN, LEWIS LAW FIRM                          BERNARD J. GARBUTT, III, ESQ.
Attorneys for defendant Bristol-Meyers
Squibb Company
101 Park Avenue
New York, New York 10178

MORGAN, LEWIS LAW FIRM-PHILADELPHIA             GLEN R. STUART, ESQ.
Attorneys for defendant Bristol-Meyers          ADINA D. BINGHAM, ESQ.
Squibb Company
1701 Market Street
Philadelphia, Pennsylvania 19103

SIDLEY, AUSTIN LAW FIRM-NEW YORK                JOHN JOSEPH KUSTER, ESQ.
Attorneys for defendants New Process
Gear Corporation, Magna Powertrain USA, Inc.,
and New Process Gear, Inc.
787 Seventh Avenue
New York, New York 10019

RUPP, BAASE LAW FIRM-BUFFALO                    JOHN T. KOLAGA, ESQ.
Attorneys for defendants Thompson
Corners, LLC, 6181 Thompson Road, LLC,
Thompson Lawn, LLC, and Thompson NW, LLC
424 Main Street
1600 Liberty Building
Buffalo, New York 14202

HINMAN, HOWARD LAW FIRM-BINGHAMTON              ALBERT J. MILLUS, JR., ESQ.
Attorneys for defendants Metalico Syracuse
Realty, Inc. and Metalico New York, Inc.
P.O. Box 5250
80 Exchange Street
700 Security Mutual Building
Binghamton, New York 13902

GODFREY & KAHN, S.C.                            DANIEL FLAHERTY, ESQ.
Attorneys for defendant Gardner Denver,         DANIEL NARVEY, ESQ.
Inc.
833 East Michigan Street Suite 1800
Milwaukee, Wisconsin 53202


                                           2
   Case 5:18-cv-01267-DNH-ATB Document 312 Filed 05/12/20 Page 3 of 31


BOWITCH, COFFEY LAW FIRM                           GARY S. BOWITCH, ESQ.
Attorneys for defendant Gardner Denver,
Inc.
17 Elk Street
Albany, New York 12207

WOODS OVIATT GILMAN LLP                            DONALD W. O'BRIEN, JR. ESQ.
Attorneys for defendant ONX1 LLC
1900 Bausch & Lomb Place
Rochester, New York 14604

NIXON, PEABODY LAW FIRM-ALBANY                     ANDREW C. ROSE, ESQ.
Attorneys for defendants Onondaga Pottery          PETER C. TRIMARCHI, ESQ.
Company, Inc., Syracuse China Company,
and Libbey Glass Inc.
677 Broadway 10th Floor
Albany, New York 12207

KENNEY, SHELTON LAW FIRM-BUFFALO                   LORI E. PETRONE, ESQ.
Attorneys for defendant Amparit Industries, LLC
233 Franklin Street
Buffalo, New York 14202

BROWN DUKE & FOGEL, P.C.                           MICHAEL A. FOGEL, ESQ.
Attorneys for defendants Carrier Circle Business
Complex LLC, Syracuse Lepage LLC, and
North Midler Properties LLC
120 Madison Avenue, Suite 1620
Syracuse, New York 13202

BROWN DUKE & FOGEL, P.C.                           PATRICK D. DONNELLY, ESQ.
Attorneys for defendant Carrier Circle Business
Complex LLC and Syracuse Lepage LLC
621 W. Genesee Street
Syracuse, New York 13204

WHITEMAN, OSTERMAN LAW FIRM-ALBANY                 PHILIP H. GITLEN, ESQ.
Attorneys for defendant Telesector Resources
Group, Inc.
One Commerce Plaza Suite 1900
Albany, New York 12260

ALSTON, BIRD LAW FIRM-NEW YORK                     DAVID VENDERBUSH, ESQ.
Attorneys for defendant Western Electric
Company, Incorporated and Nokia of
America Corporation
90 Park Avenue
New York, New York 10016

                                             3
   Case 5:18-cv-01267-DNH-ATB Document 312 Filed 05/12/20 Page 4 of 31




ALSTON, BIRD LAW FIRM                              MEAGHAN G. BOYD, ESQ.
Attorneys for defendant Western Electric           GEOFFREY C. RATHGEBER, ESQ.
Company, Incorporated and Nokia of
America Corporation
One Atlantic Center
1201 West Peachtree Street
Atlanta, Georgia 30309

JONES, DAY LAW FIRM-CHICAGO                        CHARLES T. WEHLAND, ESQ.
Attorneys for defendant Lennox Industries
Inc.
77 West Wacker Drive Suite 3500
Chicago, Illinois 60601

JONES, DAY LAW FIRM-NEW YORK                       ALLISON L. WAKS, ESQ.
Attorneys for defendant Lennox Industries
Inc.
250 Vesey Street
New York, New York 10281

BROWN DUKE & FOGEL, P.C.                           GREGORY M. BROWN, ESQ.
Attorneys for defendant Syracuse Deere
Road Associates, LLC
120 Madison Avenue, Suite 1620
Syracuse, New York 13202

LINDA E. ALARIO                                    LINDA E. ALARIO, ESQ.
Attorneys for defendant Jagar Enterprises, Inc.
203 Jasper Street
Syracuse, New York 13203

HARTER, SECREST LAW FIRM-ROCHESTER                 PAUL D. SYLVESTRI, ESQ.
Attorneys for defendants Calocerinos and           PETER H. ABDELLA, ESQ.
Spina, and C& S Engineers, Inc.
1600 Bausch & Lomb Place
Rochester, New York 14604

TALARICO LAW FIRM                                  JOSEPH R. TALARICO, II, ESQ.
Attorneys for B&B Family Limited Partnership
6832 East Genesee Street
Fayetteville, New York 13066




                                               4
   Case 5:18-cv-01267-DNH-ATB Document 312 Filed 05/12/20 Page 5 of 31


OFFICE OF EDWARD A. O'HARA, III                          EDWARD A. O'HARA, III, ESQ.
Attorneys for defendant Hauler's Facility LLC
304 South Franklin Street
300 Crown Building
Syracuse, New York 13202

ARNOLD, PORTER LAW FIRM-DC                               LAUREN COLE DANIEL, ESQ.
Attorneys for defendant Honeywell
International Inc.
601 Massachusetts Avenue N.W.
Washington, DC 20001

HANGLEY ARONCHICK SEGAL PUDLIN                           STEVEN T. MIANO, ESQ.
& SCHILLER                                               PETER V. KEAYS, ESQ.
Attorneys for defendant Lockeed Martin                   ROBERT A. WIYGUL, ESQ.
Corporation
One Logan Square 27th Floor
Philadelphia, Pennsylvania 19103

LAW OFFICE OF DOUGLAS H. ZAMELIS                         DOUGLAS H. ZAMELIS, ESQ.
Attorneys for defendant Northeast
Management Services, Inc.
7629A State Highway 80
Cooperstown, New York 13326

WESTFALL LAW PLLC                                        MELODY D. WESTFALL, ESQ.
247 West Fayette Street, Suite 203
Syracuse, New York 13202

DAVID N. HURD
District Court Judge

                           MEMORANDUM–DECISION and ORDER

       INTRODUCTION

       On October 26, 2018, plaintiffs Revitalizing Auto Communities Environmental

Response Trust ("RACER") and Racer Properties LLC ("Racer Properties" and together

"plaintiffs") filed a complaint, lodged against a veritable host of defendants. It alleged that

several dozen businesses in Central New York had contributed to the pollution of Ley Creek,

a tributary of Onondaga Lake.




                                                 5
   Case 5:18-cv-01267-DNH-ATB Document 312 Filed 05/12/20 Page 6 of 31


      Plaintiffs seek recovery for their efforts to clean up the creek, as well as contribution

from defendants, under §§ 107(a) and 113(f) of the Comprehensive Environmental

Response, Compensation, and Liability Act ("CERCLA"), for Counts I and II of the complaint,

respectively. 42 U.S.C. §§ 9607(a), 9613(f). Additionally, plaintiffs have lodged claims

sounding in: Count (III) response costs recovery under N.Y. NAV. LAW § 181(5);

Count (IV) contribution under N.Y. NAV. LAW § 176(8); Count (V) common law negligence;

Count (VI) common law public nuisance; Count (VII) restitution; Count (VIII) contribution or

indemnification; and Count (IX) declaratory relief under the Declaratory Judgment Act, 28

U.S.C. § 2201(a).

      On November 13, 2019, the following defendants jointly moved to dismiss plaintiffs'

amended complaint—the operative pleading—in its entirety under Federal Rule of Civil

Procedure ("Rule") 12(b)(6): General Electric Company; Lockheed Martin Corp.; Lennox

Industries Inc.; ONX1 LLC; 6181 Thompson Road LLC; Thompson Corners, LLC; Thompson

Lawn, LLC; Thompson NW, LLC; Northeast Management Services, Inc.; Syracuse Deere

Road Associates, LLC; National Grid USA; Niagara Mohawk Power Corporation; Teleselector

Resources Group, Inc.; Hauler's Facility LLC; Carrier Circle Business Complex LLC; North

Midler Properties LLC; Syracuse LePage LLC; Amparit Industries, LLC; B&B Family Limited

Partnership; Jagar Enterprises, Inc.; Magna Powertrain USA, Inc.; New Process Gear, Inc.;

Libbey Glass Inc.; Onondaga Pottery Company, Inc.; Syracuse China Company; Metalico

New York, Inc.; Metalico Syracuse Realty, Inc.; C&S Engineers, Inc.; Calocerinos and Spina;

Carrier Corporation; Carlyle Air Conditioning Company Inc.; United Technologies

Corporation; Bristol-Myers Squibb Company; Nokia of America Corporation; and Western

Electric Company, Incorporated (together, "the moving defendants").




                                               6
    Case 5:18-cv-01267-DNH-ATB Document 312 Filed 05/12/20 Page 7 of 31


       On December 3, 2019, some of the moving defendants who were added late to the

action submitted supplemental briefing presenting additional arguments in favor of dismissing

them from this case. Those defendants are: B&B Family Limited Partnership; Hauler's

Facility LLC; Lockheed Martin Corporation; Nokia of America Corporation; North Midler

Properties LLC; Northeast Management Services, Inc.; and Northern Industrial Holdings, LLC

(together "the late defendants").

       That same day, defendant Honeywell International Inc. ("Honeywell") also moved to

dismiss the amended complaint as against it, though it largely joined the moving and late

defendants' arguments. 1 Several more defendants are presently unrepresented and have

not joined any motion, namely: Solvents and Petroleum Service, Inc., Aleris Partners LLC,

Fulton Iron & Steel Co. Inc., Burko Corporation, Empire Pipeline Corporation, United States

Hoffman Machinery Corporation, Old Carco Liquidation Trust, Old Carco LLC, United States

Hoffman Machinery Corporation, and Old Electric, Inc. (together "the unrepresented

defendants"), not to mention additional John Does.

       Additionally, by text order on March 16, 2020, plaintiffs were ordered to show cause

why their claims were not mooted or unripe in light of changing circumstances after the

amended complaint was filed. Those motions having been fully briefed, they will now be

considered on the basis of the parties' submissions without oral argument.

       BACKGROUND

       As any local can tell you, Onondaga Lake boasts a nearly legendary history of

pollution. See, e.g., Onondaga Lake, NEW YORK STATE DEPARTMENT OF ENVIRONMENTAL

CONSERVATION, https://www.dec.ny.gov/lands/72771.html#Pollution               (last visited April 20,



1Because there is a common thread of argument among all defendants, they will be referred to as "defendants"
when making a common argument and only identified as a narrower group of defendants when making an
argument unique to that group.
                                                     7
    Case 5:18-cv-01267-DNH-ATB Document 312 Filed 05/12/20 Page 8 of 31


2020) (describing ongoing pollution control efforts for Onondaga Lake beginning in the

1970s). 2 As a result, the lake became a natural target for cleanup efforts as the federal

government began to seriously invest in environmental conservation and remediation. See

Dkt. 157 ("AC"), ¶ 2. By extension, the fact that the lake is featured as a Site on the National

Priority List ("NPL") should not come as much of a shock. Id.

        Of course, to make a project as expansive as cleaning Onondaga Lake manageable, it

needed to be handled piecemeal, and thus the cleanup plan further divided the remediation

site into twelve subsites. AC ¶ 2. One of those dozen subsites is the Syracuse Inland Fisher

Guide Facility ("the plant"), which was owned by General Motors ("GM"). AC ¶ 1. Even that

subsite, however, proved too large to contend with in its entirety, and so the property

surrounding the plant has been further divided into two Operable Units ("OU"), creatively

named OU-1 and OU-2. AC ¶ 2. OU-1 includes the plant and its immediate environs.

AC ¶ 3. OU-2 covers a 9,000-foot swath of Ley Creek extending beyond the boundaries of

the plant. AC ¶ 4.

        By 2009, GM had become saddled with several environmental liabilities, among them

rehabilitating the plant. Dkt. 255-3, p. 6. 3 GM's finances were in dire straits at the time and

on June 1, 2009, GM declared bankruptcy under Chapter 11 of the Bankruptcy Code.

Id. at 5. Nevertheless, the United States, on behalf of the Environmental Protection Agency


2 The facts are primarily taken from the amended complaint and any and all documents attached to it, because
for the purposes of a Rule 12(b)(6) motion, this Court must "accept as true the factual allegations of the
complaint, and construe all reasonable inferences that can be drawn from the complaint in the light most
favorable to the plaintiff[.]" Anderson News, L.L.C. v. Am. Media, Inc., 680 F.3d 162, 185 (2d Cir. 2012). This
citation is only included for the sake of providing a narrative background and will not be relied on in deciding the
present motion.
3 Pagination corresponds with CM/ECF. Additionally, the Court notes that plaintiffs objected to any reliance on

the documents attached to the moving defendants' motion to dismiss, including this one. However, it is beyond
dispute that a court may consider "documents incorporated within the complaint by reference." Taylor v. Vt.
Dep't of Educ., 313 F.3d 768, 776 (2d Cir. 2002). Because plaintiffs provided a hyperlink to an online version of
this document in the complaint, they can hardly argue that they have not incorporated it by reference. AC p. 8
n.3. Although this Court acknowledges that there are attachments to this particular document not included in
defendants' submitted version, plaintiffs are assured that the Court has reviewed the full version and only cites
to defendants' truncated submissions for the sake of clarity.
                                                         8
      Case 5:18-cv-01267-DNH-ATB Document 312 Filed 05/12/20 Page 9 of 31


("EPA"), several states including New York, and the Saint Regis Mohawk Tribe, continued to

pursue GM in the hopes of forcing it to clean the various polluted sites for which it was

responsible. Id. at 2, 7.

        On March 29, 2011, the United States Bankruptcy Court for the Southern District of

New York entered a Trust Consent Decree ("the 2011 Agreement") between GM, the EPA,

the states pursing GM, and the Saint Regis Mohawk Tribe. AC ¶ 20. The purpose of that

agreement was to create a trust to "conduct, manage and/or fund Environmental Actions with

respect to" the properties owned by GM, "including the migration of Hazardous Substances

emanating from" those properties. Dkt. 255-3, p. 15. The trust would also own and operate

some of the properties, in the hope that they could be sold for productive or beneficial use.

Id. at 15-16. The trust was ultimately named RACER. AC ¶ 22. The 2011 Agreement bound

all parties involved, including their legal successors and assigns, as well as EPLET, LLC,

RACER's trustee. Dkt. 255-3, pp. 11, 15.

        Functionally, the 2011 Agreement set aside $22,573,341 for remediating the OU-1

portion of the property, and specifically the plant, with another $8,548,471 to remedy the

OU-2 portion of the property. Dkt. 255-3, pp. 41-42. In the event that a budget dispute

caused an expected budget for remediation to exceed the approved budget funding for a site,

the 2011 Agreement allows RACER to petition the Bankruptcy Court to resolve that dispute.

Id. at 32-33. If RACER files a petition, the Bankruptcy Court will assess whether the lead

agency requesting the budget increase has proven by clear and convincing evidence that the

increase is owed to "material information, a material event, or a material condition" that was

not reasonably foreseeable at the time the lead agency first developed the remedial funding.

Id. Should the lead agency fail to carry that burden, the requested increase would be denied.

Id.


                                               9
  Case 5:18-cv-01267-DNH-ATB Document 312 Filed 05/12/20 Page 10 of 31


       To ensure that the 2011 Agreement resolved the cleanup efforts for the plant moving

forward, the 2011 Agreement contained several covenants not to sue. Dkt. 255-3, pp. 59-63.

According to the provisions of that agreement, the EPA and New York State promised "not to

sue or assert any administrative or other civil claims or causes of action against [GM], any

successor entity thereto, or [RACER]," including any CERCLA or State environmental claims

against GM for the properties identified by the EPA as in need of rehabilitation. Id. at 60.

However, all parties involved in the agreement retain "all rights with respect to any site" other

than those properties identified in the 2011 Agreement, "other than claims or causes of action

for migration of Hazardous Substances emanating from" a designated property. Id. at 64.

       Ultimately, by virtue of the 2011 Agreement, Racer Properties took possession and

ownership of the plant, and thus the entirety of OU-1. AC ¶ 3. Racer Properties only owns

some small portion of OU-2. AC ¶ 6. In addition, Racer Properties owns another subsite

referred to as the "Ley Creek PCB Dredgings Subsite." AC ¶ 8. RACER became responsible

for rehabilitating these sites and has undertaken efforts to do so. See AC ¶ 8.

       One particular concern regarding cleaning OU-2 was polychlorinated biphenyls

("PCBs"). AC ¶ 14. The importation and manufacture of PCBs was banned in 1979. Id.

Before it was banned, however, plaintiffs allege that defendants all used PCBs and

discharged them into Ley Creek's watershed. AC ¶ 16. Plaintiffs also allege that PCBs were

used in many industrial products and pieces of equipment prior to being banned, and thus it

is no surprise that such a broad swath of industries would have released them into the

watershed. AC ¶ 19.

       In total, plaintiffs allege four sources of the PCBs in OU-2: (1) New York's relocating a

portion of Ley Creek in 1951 before the plant was fully operational; (2) subsequent dredging

of sediments by the Onondaga County Department of Drainage and Sanitation; (3) the Town


                                               10
  Case 5:18-cv-01267-DNH-ATB Document 312 Filed 05/12/20 Page 11 of 31


of Salina's landfills, which accepted waste from Cooper Crouse-Hinds and defendant

Syracuse China Company; and (4) direct releases by the various industrial defendants.

AC ¶ 10.

      In March of 2015, the EPA and New York State's Department of Environmental

Conservation ("NYSDEC") produced a Record of Decision ("the 2015 ROD") electing the

remedies they wanted RACER to undertake to begin to address OU-2. Dkt. 157-7. The 2015

ROD also described three prior measures undertaken by GM, beginning in 2002. Id. at 12.

First, GM capped a landfill at the plant to prevent contaminants from leaching into the

groundwater. Id. at 13. Second, GM removed 26,000 tons of soils containing PCBs from the

Ley Creek waterbed. Id. Third, GM constructed a retention pond and water treatment

system to prevent contamination from the plant emanating into Ley Creek. Id.

      On October 27, 2015, RACER entered into a consent order ("the 2015 Agreement")

with NYSDEC in which it agreed to remediate OU-2 consistent with the 2015 ROD. AC ¶ 25;

see generally Dkt. 157-3. The 2015 Agreement nevertheless allowed RACER to seek

contribution, indemnification, and recovery from other potentially responsible parties

("PRPs"). AC ¶ 26; Dkt. 157-3, p. 12.

      According to the amended complaint, NYSDEC was still unsatisfied with the efforts

taken thus far and began to push RACER to remediate lands even further afield from OU-2.

AC ¶ 27. All told, NYSDEC began pressuring RACER to address an additional 22 acres ("the

expanded territory"), even though, according to plaintiffs, NYSDEC should have known that

this area was at least likely to be contaminated when it first entered into the 2011 and 2015

Agreements. AC ¶ 28.

      Despite this contamination being foreseeable, only one acre of the expanded territory

was part of the March 2015 ROD. AC ¶ 32. Plaintiffs allege that remediating the expanded


                                              11
   Case 5:18-cv-01267-DNH-ATB Document 312 Filed 05/12/20 Page 12 of 31


territory would incur approximately $93.5 million in additional expense with an aggressive

approach, or $60 million if they took a more sedate route. Id. To date, RACER has spent

$12.4 million on cleaning and investigating OU-2 and the expanded territory, including $2.4

million sampling and investigating both areas together. Dkt. 311-1, ¶ 6. 4

        Plaintiffs allege that NYSDEC has so far been unwilling to pursue recovery from any

other PRP. AC ¶ 36. However, on December 12, 2019, at NYSDEC's urging, the EPA

assumed lead agency status for the cleanup of OU-2. Dkt. 298-1, p. 2. The EPA

acknowledged that it would be willing to consider pursuing other PRPs to recover the funding

needed to remediate the expanded territory. Id.

        Nevertheless, the threat of bearing the cost of remediating the expanded territory

alone "compelled" plaintiffs to file the present complaint against other PRPs. AC ¶ 36.

Plaintiffs first filed their complaint on October 26, 2018. Dkt. 1. That complaint contained

several John Doe defendants. Id. On April 30, 2019, plaintiffs filed the amended complaint,

which introduced new named defendants B&B Family Limited Partnership, Hauler's Facility

LLC, Lockheed Martin Corporation, Nokia of America Corporation, North Midler Properties

LLC, Northeast Management Services, Inc., Northern Industrial Holdings, LLC, and

Honeywell International, Inc. Dkt. 157.

        On September 5, 2019, United States Magistrate Judge Andrew T. Baxter issued a

scheduling order setting the timeline for any motions to dismiss. Dkt. 223. Defense motions

on issues common to all defendants were due on November 13, 2019, any supplemental or

additional briefs on common issues were to be filed on December 3, 2019, plaintiffs'

responses were due on January 22, 2020, and defendants' replies were due on February 22,



4 The Court refers to documents other than those attached to or referenced in the complaint solely for the

purposes of addressing whether plaintiffs' claims can survive summary judgment on the basis of either ripeness
or mootness.
                                                      12
    Case 5:18-cv-01267-DNH-ATB Document 312 Filed 05/12/20 Page 13 of 31


2020. Id. On November 13, 2019, the moving defendants submitted their joint motion to

dismiss plaintiffs' complaint. Dkt. 255.

        On December 3, 2019, the late defendants submitted their supplemental brief arguing

additional reasons why the amended complaint should be dismissed. Dkt. 294. Similarly,

Honeywell moved to dismiss the complaint and joined the moving and late defendants'

motions on that same day. 5 Dkt. 295. On March 16, 2020, after preliminary review of the

submissions, this Court ordered plaintiffs to show cause why NYSDEC's ceding lead agency

status to the EPA, and the EPA's willingness to pursue remedies from other PRPs, did not

render the case moot or unripe such that summary judgment against plaintiffs would be

appropriate. Dkt. 310.

        LEGAL STANDARD

        A. Motion to Dismiss.

        "To survive a Rule 12(b)(6) motion to dismiss, the '[f]actual allegations must be enough

to raise a right to relief above the speculative level.'" Ginsburg v. City of Ithaca, 839 F. Supp.

2d 537, 540 (N.D.N.Y. 2012) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

Instead, the complaint must contain sufficient factual matter that it presents a claim to relief

that is plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

        In assessing the plausibility of the plaintiff's complaint, "the complaint is to be

construed liberally, and all reasonable inferences must be drawn in the plaintiff's favor."



5 The parties dispute timeliness of Honeywell's motion to dismiss. Because supplemental briefs on common
issues were permitted by December 3, 2019, Honeywell's motion was timely filed. Plaintiffs' opposition,
however, was not. Magistrate Judge Baxter's text order set the date for plaintiffs' reply to any supplemental
briefs for January 22, 2020, and plaintiffs did not file their response until February 25, 2020. Dkt. 305.
Honeywell objected to plaintiffs' late response, which plaintiffs defended on the basis that the docket entry for
Honeywell's motion set the response date at February 25, 2020. Contrary to plaintiffs' assumption and
argument, however, the Court had no hand in setting that date. Rather, it was Honeywell who set that date
when it filed its motion. Thus, Magistrate Judge Baxter's date remained the effective date. Because Honeywell
only joined in the arguments raised by the other defendants, however, plaintiffs' arguments against the other
motions will still be considered against Honeywell to the extent that the response incorporated those arguments.
                                                       13
  Case 5:18-cv-01267-DNH-ATB Document 312 Filed 05/12/20 Page 14 of 31


Ginsburg, 839 F. Supp. 2d at 540. The complaint may be supported by "any written

instrument attached to it as an exhibit, materials incorporated in it by reference, and

documents that, although not incorporated by reference, are 'integral' to the complaint." L-7

Designs, Inc. v. Old Navy, LLC, 647 F.3d 419, 422 (2d Cir. 2011) (citing Sira v. Morton, 380

F.3d 57, 67 (2d Cir. 2004)).

       B. Summary Judgment.

       Under Rule 56(f), a court may "consider summary judgment on its own after identifying

for the parties material facts that may not be genuinely in dispute," so long as it first gives the

parties "reasonable time to respond." Fed. R. Civ. P. 56(f)(3). A dispute concerning a

material fact is not genuine unless "the evidence is such that a reasonable jury could return a

verdict for the nonmoving party." Roberts v. Univ. of Rochester, 573 F. App'x 29, 31 (2d Cir.

2014) (summary order) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).

       DISCUSSION

       A. Propriety of RACER as a plaintiff.

       "The question of in whose name the action may be prosecuted is procedural, and thus

governed by federal law." Hong Kong Deposit & Guaranty Co. Ltd. v. Hibdon, 602

F. Supp. 1378, 1381, n.14 (S.D.N.Y. 1985) (cleaned up). Rule 17 deals with that precise

issue but notes the law of the state where the district court is located controls unless the party

is either an individual not acting in a representative capacity or a corporation.

FED. R. CIV. P. 17(b).

       However, regardless of whether state law would allow an unincorporated association

to sue, that association may still "sue or be sued in its common name to enforce a

substantive right existing under the United States Constitution or laws[.]" Id. at 17(b)(3)(A).

If, after completing the requisite analysis under Rule 17, a claim lacks a properly named


                                                14
    Case 5:18-cv-01267-DNH-ATB Document 312 Filed 05/12/20 Page 15 of 31


plaintiff, the remedy is to afford a reasonable amount of time to allow the real party in interest

to ratify, join, or be substituted into the action. Id. at 17(a)(3). 6

         Under New York law, a trust has a different legal status depending on what type of

trust it is. For example, an express trust is a simple legal vehicle by which the trust holds

property administered by a trustee. See Natixis Real Est. Capital Tr. 2007-HE2 v. Natixis

Real Est. Holdings, LLC, 50 N.Y.S.3d 13, 17 (App. Div. 1st Dep't 2017) (describing purpose

and function of standard trust); see also N.Y. EST. POWERS & TRUSTS LAW § 7-2.1(a) (referring

to standard trusts as express trusts). Express trusts thus lack the capacity to sue except to

enforce the trust against the trustee, because New York's statutory body governing trusts,

N.Y. EST. POWERS & TRUSTS LAW § 7-2.a(a), "vests the legal estate of an express trust in the

trustees[.]" Ronald Henry Land Tr. v. Sasmor, 990 N.Y.S.2d 767, 768 (App. Div. 2d Dep't

2014).

         There is, however, an exception to the rule that a trust's legal estate resides with the

trustee; namely, the business trust. 7 A business trust is "any association operating a

business under a written agreement or declaration of trust, the beneficial interest under which

is divided into shares represented by certificates." Cutler v. 65 Sec. Plan, 831 F. Supp. 1008,

1015 (E.D.N.Y. 1993) (citing N.Y. ASSOC. LAW § 2.2). A critical feature of a business trust is

that its interest is divided into shares represented by certificates. Cutler, 831 F. Supp. at

1015. Indeed, a business trust must be an "entity used to make profit (directly or indirectly),"

rather than to effect a gift or transfer of property. In re Gurney's Inn Corp. Liquidating Tr., 215


6  Several, but not all, courts to consider the question have held that CERCLA preempts Rule 17 by virtue of its
broad enforcement mandate. See, e.g., Town of Oyster Bay v. Occidental Chem. Corp., 987 F. Supp. 182,
199-200 (E.D.N.Y. 1997) (collecting cases). However, those cases all considered whether to allow defendants
to use Rule 17 to avoid liability through tricks of state law, rather than ensuring that a proper named plaintiff
brought the case. Id. Especially because Rule 17's remedy for a lack of a proper named plaintiff is only to
permit the true party in interest to join, rather than requiring dismissal of the claim, it is unnecessary to take the
drastic step of finding a Rule preempted in this case.
7 It is possible that there is more than one, but no party has identified for the Court any type of trust with legal

title at all, and it has not found any other exceptions in its own research.
                                                          15
    Case 5:18-cv-01267-DNH-ATB Document 312 Filed 05/12/20 Page 16 of 31


B.R. 659, 661 n.2 (E.D.N.Y. 1997) (citing Denmark Cheese Ass'n v. Hazard Advertising Co.,

298 N.Y.S.2d 98, 100 (Sup. Ct. N.Y. Cty.), modified on other grounds, 305 N.Y.S.2d 1019

(1969)).

        Plaintiffs are correct that the Rules govern in this case, but they are wrong to view

them as dispositive without turning to state law. Although Rule 17(a) allows a trustee to sue

on behalf of an express trust without joining the trust itself as a party, that says nothing about

whether that trust has the capacity to sue in the first place. That antecedent question can

only be answered by Rule 17(b). In turn, that Rule rests on state law, and thus New York's

treatment of trusts and their capacity to sue becomes the critical inquiry. 8

        It is immediately apparent upon consideration of the two types of trust that RACER fits

neatly into neither. It is not an instrument intended solely to transfer property, but neither

does it make any form of profit. In re Gurney's, 215 B.R. at 661 n.2. It certainly does not

have any share certificates to the Court's knowledge. Cutler, 831 F. Supp. at 1015.

Moreover, plaintiffs' reliance on RACER's requirement to indemnify its protected parties does

not help the analysis, because whether RACER is required to indemnify parties under the

2011 Agreement does not factor into whether New York would permit a trust to sue in its own

name. Dkt. 255-3, pp. 12, 53.

        Ultimately, given the parties' failure to even address the dispositive question of what

type of trust RACER is, the best answer that they can receive is simply that RACER is not a

business trust. By extension, and given the apparent absence of any other type of trust that

New York gives legal form, RACER cannot remain as a plaintiff in this or any subsequent



8 In cases analyzing federal law to resolve the underlying substantive question, such as determining whether a
trust can be a debtor for the purposes of bankruptcy, there is a dispute as to whether state or federal law applies
in determining what form a trust takes. See, e.g., Cutler v. 65 Sec. Plan, 831 F. Supp. 1008, 1014 (E.D.N.Y.
1993) (collecting cases). However, because Rule 17 requires that state law resolve the underlying question of
capacity to sue, this Court will apply state law to the question of what form of trust RACER is as well.
                                                        16
   Case 5:18-cv-01267-DNH-ATB Document 312 Filed 05/12/20 Page 17 of 31


case. Since plaintiffs' claims will not survive defendants' present motions, EPLET, LLC must

be joined and/or ratify any future action as RACER's trustee for RACER to remain as a

plaintiff.

        A. Plaintiffs' § 107 Claim (Count I).

        Section 107(a) of CERCLA states that "[n]otwithstanding any other provision or rule of

law, and subject only to the defenses set forth in [§ 107](b)," a responsible party "shall be

liable for . . . necessary costs of response incurred by any other person consistent with the

national contingency plan." 42 U.S.C. § 9607(a). In other words, if one party cleans up a

contaminated area and incurs expenses in doing so, that party can recover the costs of their

cleanup from parties responsible for creating the mess in the first place. See id.

        Defendants have identified a number of potential problems with plaintiffs' § 107 claim,

namely whether the claim: (1) is ripe; (2) has been mooted by the EPA's change in course

such that it will take control of cleaning the expanded territory and will seek recovery from

other PRPs; (3) is barred by § 107's statute of limitations; and (4) seeks to recover funds for a

cleanup plaintiffs were not entitled to undertake.

        Ripeness comes in two variants: constitutional and prudential. Constitutional ripeness

limits the power of a court to hear a claim, whereas prudential ripeness is a doctrine of

convenience that allows courts to dismiss a claim until a more appropriate time to review it

arises. Simmonds v. INS, 326 F.3d 351, 357 (2d Cir. 2003).

        Constitutional ripeness enforces Article III's live case and controversy requirement by

prohibiting courts from resolving disputes without a "direct and immediate dilemma." United

States v. Johnson, 446 F.3d 272, 278 (2d Cir. 2006). "The mere possibility of future injury,

unless it is the cause of some present detriment, does not constitute [the requisite] hardship"

to render a dispute ripe. Id. (alterations in original) (citing Simmonds, 326 F.3d at 360). This


                                                17
   Case 5:18-cv-01267-DNH-ATB Document 312 Filed 05/12/20 Page 18 of 31


requirement is intended to "prevent the courts, through avoidance of premature adjudication,

from entangling themselves in abstract disagreements." Marchi v. Bd. of Coop. Educ. Servs.,

173 F.3d 469, 478 (2d Cir. 1999). Ultimately, a claim is constitutionally unripe if it can only be

resolved after certain contingent future events occur. Thomas v. Union Carbide Agric. Prods.

Co., 473 U.S. 568, 580 (1985).

       By contrast, the ultimate inquiry in determining whether a case is prudentially ripe is

"(1) the fitness of the issues for judicial decision and (2) the hardship to the parties of

withholding court consideration." Nat'l Park Hosp. Ass'n v. Dep't of the Interior, 538 U.S. 803,

808 (2003). Similar to the analysis for constitutional ripeness, "[t]he 'fitness' analysis is

concerned with whether the issues sought to be adjudicated are contingent on future events

or may never occur." Nat'l Org. for Marriage, Inc. v. Walsh, 714 F.3d 682, 691 (2d Cir. 2013).

But "[i]n assessing th[e] possibility of hardship, [the question is] whether the challenged action

creates a direct and immediate dilemma for the parties." Id. Courts assess both varieties of

ripeness on a claim-by-claim, rather than case-by-case, basis. See, e.g., Kurtz v. Verizon

N.Y., Inc., 758 F.3d 506, 511-15 (2d Cir. 2014) (analyzing several distinct claims to determine

if they are ripe).

       From the constitutional perspective, plaintiffs have adequately shown that they have

suffered an actual injury that is redressable under § 107 such that there is no ripeness issue.

Plaintiffs have plausibly alleged that they have already incurred expenses cleaning the

expanded territory, and have supported that argument sufficiently in the summary judgment

context with citations to documentary evidence. Dkt. 311-1, ¶ 6. By extension, there is no

future event that is strictly necessary to make this case capable of moving forward. Thus,

this Court has jurisdiction to hear plaintiffs' § 107 claim.




                                                 18
   Case 5:18-cv-01267-DNH-ATB Document 312 Filed 05/12/20 Page 19 of 31


       Prudential ripeness asks a different question, however. As for the first prong, although

there is no future contingent event that is strictly necessary to resolving plaintiffs' § 107 claim,

it is hard to dispute that the EPA taking an active role in enforcing the cleanup of the OU-2

expanded territory would provide a great deal of clarity to that claim. As much as plaintiffs

may protest that defendants misunderstand the point of their bringing the suit, it is easy to

see why defendants are vexed.

       Much of the complaint reads as if plaintiffs are asserting defenses to NYSDEC

compelling it, and it alone, to clean the OU-2 expanded territory. The complaint alleges that

NYSDEC should have known that the expanded territory was contaminated. AC ¶ 28. It also

alleges that the territory exceeds that which plaintiffs were bound to clean based on the

several consent orders they entered into with NYSDEC. AC ¶ 27. Indeed, plaintiffs ultimately

state that the purpose of their bringing this action at all is because NYSDEC told them that its

intention was to pursue remediation costs for the OU-2 expanded territory exclusively from

them. AC ¶¶ 36, 38. Especially now that the EPA has assumed control of the cleanup and

has stated its intention to pursue other PRPs, it is not hard to see why defendants might

struggle to understand the purpose of this litigation. Dkt. 298-1, p. 2.

       Should this claim be dismissed as prudentially unripe, it would allow all parties to wait

until the EPA decides upon a proper course of action and begins to look for PRPs to direct to

follow that course. Plaintiffs' varied defenses against the EPA and NYSDEC—bartered for

through the 2011 Agreement and its successors—could then be addressed. If one or more of

those defenses prove successful, plaintiffs would achieve their ultimate objective of ensuring

that they do not bear the full cost of remediating the expanded territory alone. In other words,

the relationship between the parties and their obligations to each other would be clearer if the




                                                19
   Case 5:18-cv-01267-DNH-ATB Document 312 Filed 05/12/20 Page 20 of 31


EPA were permitted to weigh its options and proceed accordingly. As a result, plaintiffs have

made a relatively meager showing of fitness for judicial resolution. Walsh, 714 F.3d at 691.

       Plaintiffs' showing of hardship is not much stronger. If the EPA were to continue

pressuring plaintiffs to clean the expanded territory, plaintiffs could oppose that pressure

through several mechanisms. First, assuming that the EPA were to establish that the

expanded territory is contemplated by the several previous agreements between it and

RACER, and thus that RACER is obligated to clean it up, the 2011 Agreement contains a

clause specifically to deal with that type of unexpected expense. See Dkt. 255-3, pp. 32-33.

Because the EPA failed to include the expanded territory in any proposed budget or remedy

election, it would have to prove to the Bankruptcy Court for the Southern District of New York

by clear and convincing evidence that the massive additional expense of the expanded

cleanup was not reasonably foreseeable. Id.

       Second, assuming that the expanded territory was not contemplated by any prior

agreement, but the EPA were to prove that pollution emanated from the plant to the

expanded territory, plaintiffs could rely on the 2011 Agreement's covenant not to sue to bar

the claim outright. See Dkt. 255-3, pp. 60, 64 (including covenant by EPA and New York not

to sue RACER to compel cleanup of any pollution "emanating from" the plant). Third and

finally, if the expanded territory was not contemplated by any prior agreement and did not

migrate from the plant, the EPA would have a tough row to hoe in proving that plaintiffs were

responsible for its contamination.

       In other words, even plaintiffs would almost certainly benefit from dismissing this claim.

Plaintiffs would be far better served defending themselves from the EPA's compulsion rather

than incurring the massive expenses involved in cleaning the expanded territory in addition to

the costs of this suit.


                                               20
   Case 5:18-cv-01267-DNH-ATB Document 312 Filed 05/12/20 Page 21 of 31


       This is especially true now that the EPA has assumed lead agency status on this case

and expressed an intent to hold other PRPs responsible, which plaintiffs have always stated

was a primary goal of this claim. AC ¶¶ 36, 38. If the EPA continues to pursue plaintiffs as a

PRP, plaintiffs would be able to levy a logically consistent defense now, and then, once their

liability to remediate the expanded territory—or lack thereof—is soundly established, plaintiffs

could bring a logically consistent claim to recover for their investigation of the expanded

territory. As it stands, and as will become clear below in discussing plaintiffs' § 113 claims,

plaintiffs are forced to contort logic and argument in a way that undercuts their claims

because they are struggling to straddle maintaining their defenses against the EPA and their

attempts to recover from defendants.

       Plaintiffs do not face much of a dilemma. They point to the varied statutes of

limitations as a ticking clock urging imminent resolution of this case, but that limitation period

has either not yet begun, or else has already run out. In neither case does dismissing

plaintiffs' § 107 claim as unripe create prejudice.

       That point will require some explanation. For § 107 cost recovery actions, CERCLA

"distinguishes between two kinds of response: remedial actions—generally long-term or

permanent containment or disposal programs—and removal efforts—typically short-term

cleanup arrangements." Schaefer v. Town of Victor, 457 F.3d 188, 195 (2d Cir. 2006). For a

remedial action, the statute of limitations runs out six years after the on-site remediation

construction begins. 42 U.S.C. § 9613(g)(2)(B). Conversely, a removal action's statute of

limitations runs out three years after the removal project ends. Id. at § 9613(g)(2)(A).

       There can only be one remedial action at any given site. N.Y. State Elec. & Gas Corp.

v. FirstEnergy Corp. ("NYSEG II"), 766 F.3d 212, 235 (2d Cir. 2014) ("A remedial action is

supposed to be a final, once-and-for-all cleanup of a site[.]"). If a plaintiff successfully files a


                                                 21
  Case 5:18-cv-01267-DNH-ATB Document 312 Filed 05/12/20 Page 22 of 31


recovery action before the statute of limitations runs out, that plaintiff may bring subsequent

recovery actions for additional, unexpected expenses incurred in the process of a

remediation action, so long as the suit is filed within three years of the end of the additional

responses necessary for the cleanup. Id. As a result, a plaintiff is incentivized to act quickly

to ascertain the responsible parties and hold them liable once a final remediation project has

begun, but is not penalized for swift action by being limited from recovering subsequent

expenses. See id.

       Now that the temporal dimensions of § 107's statute of limitations have been cleared

up, some attention must be paid to the spatial ones. After all, the NYSEG II Court limited

remedial actions to one per site, so it is just as important to know where the remedial action

took place, and what remediation actions were considered on-site, as it is to know when the

remediation began. See NYSEG II, 766 F.3d at 235. CERCLA defines on-site as "the areal

extent of contamination and all suitable areas in very close proximity to the contamination

necessary for implementation of the response action." 40 C.F.R. § 300.5.

       As for how a site's division into multiple OUs affects the statute of limitations, it is

helpful to remember that "OU divisions of a site may or may not correspond to the geographic

bounds" of the site. Am. Premier Underwriters Inc. v. Gen. Elec. Co., 866 F. Supp. 2d 883,

895 (S.D. Ohio 2012); see N.Y. State Elec. & Gas Corp. v. FirstEnergy Corp. ("NYSEG I"),

808 F. Supp. 2d 417, 511 (N.D.N.Y. 2011) (finding "persuasive those cases in which courts

have concluded that regardless of the number of [OUs] at a site, there can be only one

remedial action for any given facility"), aff'd in part, vacated in part on other grounds, and

remanded by NYSEG II, 766 F.3d 212.

       However, as useful as it may be to know that subdivision of a site into multiple OUs

does not by itself create multiple sites, that knowledge does precious little to answer what


                                                 22
   Case 5:18-cv-01267-DNH-ATB Document 312 Filed 05/12/20 Page 23 of 31


does determine the scope of a site. In attempting to answer that question, the NYSEG I

Court found it salient that its distinct OUs were "affected by the same source and constituent

contamination," and that they originated from the same facility and migrated naturally along a

river. 808 F. Supp. 2d at 511; see NYSEG II, 766 F.3d at 236 (affirming district court's

findings that statute of limitations barred all recovery actions for site in question).

Alternatively, some courts have looked to whether the site can be "reasonably or naturally

divided" based on its geographic features. Gen. Elec. Co., 866 F. Supp. 2d at 895-96.

       All together, there are four possible permutations of the statute of limitations question

in this case. First, as defendants argue, GM's three cleanup measures at the plant beginning

in 2002 and 2004 could have been remedial in nature, and the expanded territory could be

part of the same site as the plant. Dkt. 157-7. In that case, the statute of limitations began to

tick away in 2004 at the latest, and plaintiffs' six-year period to bring a § 107 recovery claim

for their own remediation of the expanded territory would have long passed.

       Second, even if GM's earlier measures were remedial in nature, a court could find that

the expanded territory is a different site from the plant. In that case, no construction of a

remediation action at the expanded territory has begun because plaintiffs' investigation into

the soil of the expanded territory certainly does not qualify as the construction of a remedial

measure. Thus, the statute of limitations will not begin to run until actual construction begins.

See 42 U.S.C. § 9613(g)(2)(b) (providing that statute of limitations begins to run "6 years after

initiation of physical on-site construction of the remedial action" (emphasis added)).

       Third and fourth, GM's cleanup measures at the turn of the millennium could be

considered removal actions, in which case either the expanded territory is a new site or it is

not. In either case, there has been no prior remediation action at the expanded territory and

the limitations period has not yet begun. See id.


                                                 23
  Case 5:18-cv-01267-DNH-ATB Document 312 Filed 05/12/20 Page 24 of 31


       In other words, as much as plaintiffs would make out of their already having spent

money investigating the expanded territory, and as much as that injury may be recoverable

now, neither point changes that plaintiffs' claims would suffer little—if at all—by waiting until

the scope of the EPA's cleanup actions and plaintiffs' liability is settled. The parties and this

Court would all be much advantaged by waiting until such time as the EPA's next move has

been made before resolving the issues that plaintiffs present. Accordingly, plaintiffs' § 107

claim is not prudentially ripe, and the Court, on its own motion, grants summary judgment for

all defendants. Plaintiffs' § 107 claim will be dismissed without prejudice. Plaintiffs may

renew this claim once the EPA's plan of attack and the question of whether plaintiffs are liable

to clean the expanded territory are made clear.

       B. Plaintiffs' § 113 Claims (Count II).

       CERCLA's § 113 allows a PRP who has been exposed to liability to seek contribution

for that liability from other PRPs. 42 U.S.C. § 9613(f). There are two subcategories of

CERCLA contribution claims: (1) § 113(f)(1) claims; and (2) § 113(f)(3)(B) claims. A

§ 113(f)(1) claim comes into play when a PRP has been sued and found liable for cleanup

costs. 42 U.S.C. § 9613(f)(1). A § 113(f)(3)(B) claim, by contrast, arises when a PRP enters

into a settlement agreement with a state or the United States and seeks to receive

contribution costs from other PRPs. Id. at § 9613(f)(3)(B). Given the absence of any

completed litigation, the parties do not dispute that § 113(f)(3)(B) governs in this case.

       A CERCLA contribution claim has a three-year statute of limitations. Consol. Edison

Co. v. UGI Utils., Inc., 423 F.3d 90, 98 (2d Cir. 2005). This three-year clock begins to run

once a consent decree is approved by the relevant court. New York v. Solvent Chem. Co.,

Inc., 664 F.3d 22, 26 (2d Cir. 2011). Of course, the approval of a consent decree often

signals only the beginning of a CERCLA cleanup, and, as a result, savvy plaintiffs will


                                                24
   Case 5:18-cv-01267-DNH-ATB Document 312 Filed 05/12/20 Page 25 of 31


typically seek contribution and declaratory judgments soon after entering into the consent

decree. Id. at 26-27.

           However, a consent decree only begins the limitations period if it resolved the plaintiff's

liability to the United States or a state. See Niagara Mohawk, 596 F.3d at 126. However, it is

the act of resolving CERCLA liability that commences the statute of limitations, and there is

no need for the consent decree to actually apportion the amount of liability in settling the

claim. ASARCO LLC v. Goodwin, 756 F.3d 191, 202 (2d Cir. 2014).

           Defendants argue that plaintiffs' § 113 claims are either time-barred because the

applicable statute of limitations began to run with the approval of the 2011 Agreement, or else

there is no predicate consent order to allow plaintiffs' § 113 claims. Plaintiffs argue that the

2011 Agreement did not completely resolve the EPA and NYSDEC's CERCLA liability, but

that even though the 2015 Agreement did not render plaintiffs liable for the expanded territory

either, that agreement at least falls within the applicable statute of limitations.

           Plaintiffs' primary argument gives away its case. If there is no agreement that imposes

liability for the expanded territory, then there is no predicate that establishes liability under

CERCLA and plaintiffs' § 113 claim must be dismissed. Plaintiffs' alternative argument that if

plaintiffs are liable for the expanded territory, it was the 2015 Agreement, rather than the

2011 Agreement, that imposed that liability, would allow their claims to proceed, but it is clear

from the face of the complaint and its attached documents that this argument does not reflect

reality.

           The 2011 Agreement states in no uncertain terms that upon "the full funding of

[RACER] . . . , the United States on behalf of [the EPA] and the States . . . covenant not to

sue or assert any administrative or other civil claims or causes of action against [GM], any

successor entity thereto, or [RACER and its] Protected Parties under CERCLA . . . and State


                                                   25
    Case 5:18-cv-01267-DNH-ATB Document 312 Filed 05/12/20 Page 26 of 31


environmental statutes . . . ." 9 Dkt. 255-3, p. 60 (emphasis added). Much as plaintiffs may

object to reaching an issue of contractual interpretation on a motion to dismiss, reproducing

the plain language of an agreement incorporated by reference into the complaint barely even

merits the word "interpretation."

        To circumvent this plain language, plaintiffs make two further arguments to try to save

their § 113 claim. First, plaintiffs argue that they were not signatories to the 2011 Agreement,

and thus their claim is not time-barred. They rely for that proposition on Cooper

Crouse-Hinds, LLC v. City of Syracuse, 2018 WL 840056 (N.D.N.Y. Feb. 12, 2018). In that

case, the district court found that because one of the two plaintiffs was not a party to the

consent decree in question, that consent decree could not have resolved the question of

liability as to that plaintiff. Id. at *6-7.

        Plaintiffs' focus on whether or not RACER and Racer Properties were parties to the

2011 Agreement misses the fundamental point of the inquiry. It is the resolution of a PRP's

liability under CERCLA, not its signing the agreement, that triggers the statute of limitations.

RACER is specifically identified as a party whose liability was resolved by the 2011

Agreement. Dkt. 255-3, p. 60.

        For its part, Racer Properties is an entity that owns the plant as a direct successor to

GM according to the face of the complaint. AC ¶¶ 3, 6. To whatever extent plaintiffs may try

to argue that this only makes Racer Properties a successor in property interest to GM, the

complaint also states that it was incorporated in the first place to "hold legal title" to the plant

for RACER. AC ¶ 45. Moreover, Racer Properties is a wholly-owned subsidiary of RACER.


9 Although there is an active circuit split as to whether a conditional establishment of liability begins the
limitations period for a § 113 claim, the condition of funding RACER has plainly been met in this case because
RACER has been funded, as evidenced by the varied cleanup activities it has already undertaken. See, e.g.,
Cooper Crouse-Hinds, LLC v. City of Syracuse, 2018 WL 840056, at *6-7 (N.D.N.Y. Feb. 12, 2018). There is no
doubt that once a PRP has fulfilled its conditions of resolving CERCLA liability that a settlement agreement
sufficiently resolves liability. Niagara Mohawk, 596 F.3d at 126 (noting that because the PRP "completed the
Consent Order responsibilities" it had "resolved its liability . . . for purposes of contribution").
                                                     26
   Case 5:18-cv-01267-DNH-ATB Document 312 Filed 05/12/20 Page 27 of 31


Dkt. 157-3. In the face of such plain unity of purpose and clarity of succession, plaintiffs

cannot circumvent the statute of limitations simply by incorporating another entity. Thus, both

plaintiffs' CERCLA liabilities for the plant and its environs were fully resolved by the 2011

Agreement.

       Second, plaintiffs argue that the 2011 Agreement did not resolve their liability because

it only applies to the properties outlined in that agreement and areas contaminated from

those properties' emanations, and does not resolve every possible CERCLA claim against

them. This argument cannot be credited. By plaintiffs' logic, the only settlement agreements

that can trigger § 113's statute of limitations are ones that absolve the PRP of all CERCLA

liability across the entire world from now until the end of time. Given the impracticality of

such a rule, the Court is satisfied that if plaintiffs' liability for the expanded territory has been

established, it was by the 2011 Agreement.

       In any event, it can be stated to a certainty that the 2015 Agreement did not resolve

plaintiffs' liability. In Cooper Crouse-Hinds—the same case that plaintiffs rely on to argue that

the 2011 Agreement did not resolve plaintiffs' liability—the district court found that an

agreement did not establish its plaintiff's liability because that agreement contained the

following clause: "[n]othing contained in this Order shall be construed as barring, diminishing,

adjudicating, or in any way affecting any of the Department's rights." 2018 WL 840056, at *5.

The 2015 Agreement contained a clause that might look familiar: "nothing contained in this

Order will be construed as barring, diminishing, adjudicating, or in any way affecting any of

the Department's rights or authorities . . . ." Dkt. 157-3, p. 12. There is no reason to

second-guess the decision in Cooper Crouse-Hinds, and by extension the 2015 Agreement

cannot serve as a predicate for plaintiffs' § 113 claims.




                                                  27
   Case 5:18-cv-01267-DNH-ATB Document 312 Filed 05/12/20 Page 28 of 31


        Therefore, if plaintiffs are correct in their argument that the expanded territory is not

contemplated by any prior agreement, then there is no predicate settlement agreement for

their § 113 claims and they have failed to state a claim. Alternatively, if any agreement did

establish plaintiffs' liability under CERCLA for the purposes of their seeking contribution, that

agreement was plainly the 2011 Agreement, and not the 2015 Agreement. Thus plaintiffs'

§ 113 claims fall well outside of the three-year statute of limitations. In either case, plaintiffs'

§ 113 claims against the moving defendants and Honeywell must be dismissed without

prejudice. 10

        Additionally, as to the unrepresented defendants and John Does, the Court notes that

the same prudential ripeness analysis counsels in favor of dismissing plaintiffs' § 113 claims

in the unrepresented defendants' favor. Assuming that the EPA does, in fact, pursue

plaintiffs as liable for the costs to clean the expanded territory, plaintiffs may find themselves

subject to a new determination of liability or else a new settlement agreement as a result of

that pursuit. Should either event occur, plaintiffs would suddenly find themselves with a

viable § 113 claim when at present there is none.

        There is therefore little purpose in allowing the claims against the defendants for whom

no motion to dismiss was made to remain when those claims, too, would benefit from the

resolution of plaintiffs' external dispute with the EPA. Thus, plaintiffs' § 113 claims against

the unmoving defendants are prudentially unripe, will be dismissed as against the

unrepresented defendants and the John Does without prejudice.




10 Because the statute of limitations has either been exceeded for all defendants or is irrelevant, there is no

need to consider the issue of whether plaintiffs' § 113 claims against the late defendants and Honeywell relate
back to plaintiffs' first complaint.
                                                       28
      Case 5:18-cv-01267-DNH-ATB Document 312 Filed 05/12/20 Page 29 of 31


          C. State Law Claims (Counts III-VIII).

          This Court still maintains supplemental jurisdiction of plaintiffs' state claims under 28

U.S.C. § 1367(a). See Briarpatch Ltd. v. Phoenix Pictures, Inc., 373 F.3d 296, 308 (2d Cir.

2004) ("[F]ederal courts have supplemental jurisdiction to hear state law claims that are so

related to federal question claims brought in the same action as to form part of the same case

or controversy under Article III of the United States Constitution." (internal quotation marks

omitted)).

          A district court may, however, "decline to exercise supplemental jurisdiction over a

claim . . . if . . . the district court has dismissed all claims over which it has original

jurisdiction[.]" 28 U.S.C. § 1367(c)(3). "[I]n the usual case in which all federal-law claims are

eliminated before trial, the balance of factors to be considered . . . —judicial economy,

convenience, fairness and comity—will point toward declining to exercise jurisdiction over the

remaining state-law claims." Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988).

          As discussed above, plaintiffs' two substantive federal claims will be dismissed. 11

Plaintiffs' state law claims may have merit. However, once again, plaintiffs' litigative position

is currently an awkward one, which will be better resolved if revisited at a later date. In these

circumstances, the balance of factors, particularly judicial economy and fairness, make it

appropriate to allow plaintiffs' position to settle itself before considering their state law claims.

Thus, this Court declines to exercise jurisdiction over plaintiffs' state law claims, and those

claims will also be dismissed without prejudice.

          D. Declaratory Relief (Count IX).

          As defendants argued in their motion to dismiss, plaintiffs' count IX claim for

declaratory relief is not an independent basis of relief, but instead relies upon plaintiffs' other



11   As discussed below, the Declaratory Judgment Act does not confer jurisdiction on its own.
                                                        29
      Case 5:18-cv-01267-DNH-ATB Document 312 Filed 05/12/20 Page 30 of 31


claims for its teeth. Those other claims will be gone, and in the absence of any other basis to

support plaintiffs' claim for declaratory judgment, it, too, must be dismissed without prejudice.

Lee v. Makhnevich, 2013 WL 1234829, at *3 (S.D.N.Y. Mar. 27, 2013) (noting Declaratory

Judgment Act does not confer jurisdiction on its own); see Chevron Corp. v. Naranjo, 667

F.3d 232, 244 (2d Cir. 2012) (noting that Declaratory Judgment Act is "procedural only," and

"does not create an independent cause of action").

          CONCLUSION

          If this case could be reduced to one word, it would be haste. Plaintiffs12 were all too

eager to conduct expansive—and expensive—testing of the expanded territory. Had they

waited and offered resistance to the EPA's pressure, they might have found that there was no

need for them to bear that cost at all. Plaintiffs again charged headlong into bringing this suit,

no matter how difficult that prospect made juggling their conflicting interests in preventing

themselves from being held liable for the expanded territory and recovering their

expenditures.

          Given plaintiffs' repeated tendency to rush, it is not much of a surprise that the result

would be discord. Only by pausing and resetting can this case be returned to some

semblance of proper harmony. It may be that the EPA will continue to pressure plaintiffs

alone to clean the expanded territory. In that case they may defend that pressure and, once

they have resolved their liability to remediate that territory one way or the other, bring their

federal and/or state claims and determine whether it was ever timely brought at that point.

Indeed, that reset could revive both of plaintiffs' CERCLA claims, because if plaintiffs are

found liable for the expanded territory, that finding could potentially serve as a predicate for

them to bring a renewed § 113 claim as well. If, however, the EPA brings a claim against a



12   Including Eplet, LLC as RACER's trustee.
                                                  30
  Case 5:18-cv-01267-DNH-ATB Document 312 Filed 05/12/20 Page 31 of 31


number of PRPs, plaintiffs may file cross-claims against their co-defendants at that point

while continuing to assert their defenses against the EPA.

       In any case, plaintiffs would be better served by waiting until such time as the EPA

decides on its course and until plaintiffs see their opposition to that course, if any, through to

its completion. Thus, until that time comes, plaintiffs' claims are not ripe and must be

dismissed.

       Therefore, it is

       ORDERED THAT

       The amended complaint is dismissed without prejudice.

       The Clerk of Court is directed to enter judgment accordingly and close the case.

       IT IS SO ORDERED.




Dated: May 12, 2020
       Utica, New York.




                                                31
